AMENDED SCHEDULE A TO THE OLD MUTUAL FUNDS I RULE 18f-3 MULTIPLE CLASS PLAN, AS REVISED MAY 21, 2008 AS AMENDED JANUARY 15, 2010 Name of Funds Name of Fund Date Added Old Mutual Asset Allocation Balanced Portfolio July 8, 2004 Old Mutual Asset Allocation Conservative Portfolio July 8, 2004 Old Mutual Asset Allocation Growth Portfolio July 8, 2004 Old Mutual Asset Allocation Moderate Growth Portfolio July 8, 2004 Old Mutual Analytic Fund May 11, 2005 Old Mutual Copper Rock Emerging Growth Fund May 11, 2005 Old Mutual International Equity Fund December 19, 2005
